THE COURT
said that all articles • manu-rfactured partly of silk, or of which silk was a -component part, were entitled to be admitted free of duty. The custom house department had established, as it appealed by the testimony adduced in this case, a rule which the merchants had protested against, and this was a question for the jury to pass upon. "The jury, without leaving their seats, found a verdict for the plaintiff for the amount •claimed, namely, $88.60; thus sustaining the protest of the merchants, that twist is not liable to payment of duty.